DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 1 made on 6/2/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites "the turbomachine comprises in line 9. For consistency of the claim, the term "turbomachine" needs to be "turbomachinery".  
Appropriate correction is required.
Claim Interpretation
The applicant defines a star gear box in paragraph 65 of the Pre-grant Publication. The examiner is interpreting this as a special definition due to the structure described being also known as a sun gear box, epicyclic gearbox, and planet gearbox. If the gearbox is in a way different than the gearboxes listed then clarification will be needed and a drawing showing a special star gear box will need to be provided. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maljean US 20200340406 in view of Webster US 20120326539.
Regarding claim 1, Maljean discloses:
Turbomachinery (Fig 1) comprising: 
wherein the turbomachine comprises a contra-rotating compressor (Par 10: Compressor 24 with counter rotating blades),
combustion equipment (22) configured to mix fuel with the working fluid and combust a mixture of the working fluid and the fuel.
However, Maljean is silent as to: 
first and second sets of rotors configured to operate on a working fluid; 
first and second sets of electric motors coupled to the respective first and second rotors; and 
a coupling arrangement arranged to couple adjacent rotors of the first and second sets of rotors to provide for fixed ratio, 
contra-rotation of the first and second sets of rotors.
From the same field of endeavor, Webster teaches: 
first (Fig 1: 12a) and second (12b) sets of rotors configured to operate on a working fluid (Par 43: wind or water turbines drive the rotors); 
first (16) and second (18) sets of electric motors coupled to the respective first and second rotors (12a is coupled to 16 and 12b is coupled to 18); and 
a coupling arrangement (Fig 4: Gearbox 28) arranged to couple adjacent rotors of the first and second sets of rotors to provide for fixed ratio, contra-rotation of the first and second sets of rotors (Fig 4: Gearbox 28 couples 12a and 12b and have a set gear mesh; Par 80 and 81: the sun gears rotate the rotor in opposite directions).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the compressor counter rotating blades to have the inner rotor and electric motor structure as taught by Webster to correct the electrical connection with rotating members to increase power output (Par 8-9).
Regarding claim 4, Maljean discloses:
wherein the turbomachinery comprises a turbine (Fig 1: 28).
Regarding claim 5, Maljean discloses all of the above limitations. However, Maljean is silent as to: 
wherein the coupling arrangement comprises a mechanical gearing arrangement, which mechanically couples rotors of the first set of rotors with an adjacent rotor of the second set of rotors.
From the same field of endeavor, Webster teaches: 
wherein the coupling arrangement comprises a mechanical gearing arrangement  (Fig 4: Gearbox 28), which mechanically couples rotors of the first set of rotors with an adjacent rotor of the second set of rotors (Fig 4: Gearbox 28 couples 12a and 12b and have a set gear mesh).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Maljean’s gearbox with the epicuclic ring and pinion gear box/ assembly as taught by Webster to have a smaller and lighter gearbox (Par 82).
Regarding claim 6, Maljean discloses all of the above limitations. However, Maljean is silent as to: 
wherein the coupling arrangement comprises a contra-rotating epicyclic gearbox.
From the same field of endeavor, Webster teaches: 
wherein the coupling arrangement comprises a contra-rotating epicyclic gearbox (Par 78: Gearbox is an epicyclic gearbox with sun gears).
The combination is made in claim 5.
Regarding claim 7, Maljean discloses all of the above limitations. However, Maljean is silent as to: 
wherein the coupling arrangement comprises a ring gear mounted to each of the first and second rotors and a pinion gear arranged to mesh with the ring gears.
From the same field of endeavor, Webster teaches: 
wherein the coupling arrangement comprises a ring gear (Fig 4: Outer gear 28) mounted to each of the first and second rotors (Fig 4: Gearbox 28 couples 12a and 12b and have a set gear mesh) and a pinion gear (Fig 5: 44) arranged to mesh with the ring gears (Par 86: 44 meshes with 12a and 12b and 12a and 12b meshes with 28).
The combination is made in claim 5.
Regarding claim 9, Maljean discloses all of the above limitations. However, Maljean is silent as to: 
wherein each electric motor comprises a radial flux electric machine comprising a stator and a rotor.
From the same field of endeavor, Webster teaches: 
wherein each electric machine comprises a radial flux electric motor (22) comprising a stator and a rotor (12a is coupled to 16 and 12b is coupled to 18).
The combination is made in claim 1.
Regarding claim 11, Maljean discloses all of the above limitations. However, Maljean is silent as to: 
wherein rotors of adjacent electric motors comprise a different number of magnetic poles relative to one another.
From the same field of endeavor, Webster teaches: 
wherein rotors of adjacent electric motor comprise a different number of magnetic poles relative to one another (Fig 2: the poles of 26 and 22 and both 14s have a different number of poles than one of another).
The combination is made in claim 1.
Regarding claim 12, Maljean discloses all of the above limitations. However, Maljean is silent as to: 
wherein the contra- rotating epicyclic gearbox comprises a star gearbox.
From the same field of endeavor, Webster teaches: 
wherein the contra-rotating epicyclic gearbox comprises a star gearbox (Par 78: Gearbox is an epicyclic gearbox with sun gears).
The combination is made in claim 5.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maljean US 20200340406 in view of Webster US 20120326539 as applied to claim 1 above, and further in view of Palmer US 10700580.
Regarding claim 8, Maljean and Webster discloses all of the above limitations. However, Maljean and Webster are silent as to:
wherein the first and second sets of electric motor are coupled to a common motor controller.
From the same field of endeavor, Palmer teaches 
wherein the first and second sets of electric motor (Fig 1: 110 and 120) are coupled to a common motor controller (110 and 120 are coupled to a controller 140).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Webster to have a speed controller for the motors to control the rotational speed of the electrical machine with more efficiency as taught by Palmer(Col 2, line 9-17).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maljean US 20200340406 in view of Webster US 20120326539  as applied to claim 1 above, and further in view of Ribarov et al. US 8464511.
Regarding claim 10, Maljean discloses all of the above limitations. However, Maljean is silent as to: 
wherein the stator of the first electric motor is provided radially inward of the rotor,
wherein the stator of the second electric motor is provided radially inward of the rotor.
From the same field of endeavor, Webster discloses:
wherein the stator of the first electric motor is provided radially inward of the rotor (Fig 1: 12a is inward from 22).
The combination is made in claim 1.
From the same field of endeavor, Ribarov teaches 
wherein the stator of the second electric motor (Fig 2: 52B) is provided radially inward of the rotor (52B is inward from rotor 44).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Webster to have the second rotor and stator structure where the stator is inward of the rotor to create a strong coupling between propulsion stages as taught by Ribarov (Col 5, line 33- 35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745